                                                             IN CLERK'S OFFICE
                                                        U S DISTRICT COURT ED.h'
UNITED STATES DISTRICT COURT
EASTERN DISTRICT OF NEW YORK                            ^ MAR 2 0 2019             •
                                                X

GLOBAL PLANTATION INVESTMENT                            BROOKLYN OH iC^
DEEP CREEK,LLC,
                      Plaintiff,                            NOT FOR PUBLICATION
      -against-                                             MEMORANDUM & ORDER
                                                            17-CV-4294(CBA)(ST)
YIN XIA,SHI MING QIU,TMCM HEALTH
CARE,
                      Defendants.
                                                X



AMON,United States District Judge:

        Plaintiff Global Plantation Investment Deep Creek, LLC ("Global Plantation"), a Florida

corporation with its principal place of business in New York, commenced this breach of contract

action against Defendants Yin Xia and Shi Ming Qiu, individual residents of China, and TMCM

Health Care, a business based in China. (D.E.# 5("Am. Compl.").) The Clerk of Court entered

default against all Defendants on August 6, 2018,(D.E. # 19), and Global Plantation moved for

defaultjudgment against all Defendants that same day,(D.E.# 20). This Court referred the motion

for default judgment to the Honorable Steven Tiscione, United States Magistrate Judge,(D.E.

dated Aug. 6, 2018), who thereafter issued a Report and Recommendation ("R&R")

recommending that the Court deny Global Plantation's motion for defaultjudgment and sua sponte

dismiss the action with prejudice for lack of personal jurisdiction. (D.E.# 26.)

        No party has objected to the R&R,and the time for doing so has passed. When deciding

whether to adopt an R&R,a district court"may accept, reject, or modify, in whole or in part, the

findings or recommendations made by the magistrate judge." 28 U.S.C. § 636(b)(1). To accept

those portions ofthe R&R to which no timely objection has been made,"a district court need only

satisfy itself that there is no clear error on the face of the record." Nelson v. Smith,618 F. Supp.

1186, 1189(S.D.N.Y. 1985).

                                                 1
       The Court has reviewed the R&R and the record and, finding no clear error, adopts the

well-reasoned R&R as the opinion of the Court, except that portion recommending that dismissal

be with prejudice. Accordingly, the Court denies Plaintiffs motion for default judgment and

dismisses this action for lack ofpersonaljurisdiction, without prejudice to refiling in ajurisdiction

in which personal jurisdiction over Defendants can be obtained.         Smith v. United States. 554

F. App'x 30, 32 n.2(2d Cir. 2013). The Clerk of Court is directed to enter judgment accordingly

and close the case.


       SO ORDERED.


Dated: March Jl,2019
       Brooklyn! New York                                   s/Carol Bagley Amon

                                                       3arol Bagley
                                                      United States            dge
